 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11                                                      Case No. 1:18-cv-01553-EPG (PC)
      JARROD GORDON,
12                                                      ORDER TO SHOW CAUSE WHY THIS
                    Plaintiff,                          ACTION SHOULD NOT BE DISMISSED
13
                                                        FOR PLAINTIFF'S FAILURE TO
            v.                                          COMPLY WITH THE COURT’S ORDER
14
                                                        AND FAILURE TO PAY THE FILING FEE
15    L. FISHER, JR., et al.,
                                                        (ECF No. 7)
16                 Defendants.
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18
            Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se in a civil rights action
19   pursuant to 42 U.S.C. § 1983. On November 14, 2018, the Court issued an order directing
20   Plaintiff to pay the filing fee for this action or submit an application to proceed in forma pauperis
21   within 45 days. (ECF No. 7.) More than 60 days have passed, and Plaintiff has failed to submit
22   the required documents, pay the required filing fee, or otherwise respond to the Court’s Order.
23          The Local Rules, corresponding with Rule 11 of the Federal Rules of Civil Procedure,
24   provide, “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be
25   grounds for the imposition by the Court of any and all sanctions . . . within the inherent power of
26   the Court.” Local Rule 110. “District courts have inherent power to control their dockets,” and
27   in exercising that power, a court may impose sanctions, including dismissal of an action.
28
                                                        1
 1   Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

 2   dismiss an action with prejudice, based on a party’s failure to prosecute an action or failure to

 3   obey a court order, or failure to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d

 4   1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

 5   amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 6   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424

 7   (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 8          Accordingly, Plaintiff is ORDERED to show cause why the action should not be

 9   dismissed for his failure to comply with the Court’s order and failure to pay the required filing

10   fee. Plaintiff is ordered to file a written response to this Order to Show Cause indicating whether

11   he intends to pursue this action and to explain his failure to respond by the required date.

12   Alternatively, Plaintiff may submit the attached application to proceed in forma pauperis,

13   completed and signed, or pay the $400.00 filing fee for this action. Any such response shall be

14   filed no later than twenty-one (21) days after the date of service of this Order. Plaintiff is

15   cautioned that failure to respond to this order as set forth above may result in the dismissal

16   of this action.

17
     IT IS SO ORDERED.
18

19      Dated:     January 24, 2019                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
